Citation Nr: 1137683	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  08-10 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased evaluation for right knee osteoarthorpathy times three, currently rated as 20 percent disabling.  

2.  Entitlement to a higher initial evaluation for sleep apnea, which is evaluated as noncompensable prior to November 8, 2006, and in excess of 50 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the United States Air Force from February 1985 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board notes that the appellant stated his disagreement with the RO's July 2007 denial of entitlement to an evaluation in excess of 20 percent disabling for the right knee osteoarthropathy, entitlement to an evaluation in excess of 40 percent disabling for right shoulder disorder, and entitlement to service connection for sleep apnea.  A statement of the case (SOC) was issued in March 2008.  In a statement submitted in March 2008, and accepted in lieu of a VA Form 9, Appeal to the Board of Veterans Appeals, the appellant only appealed the denial of service connection for sleep apnea.  Thereafter, the appellant submitted a VA Form 9 in May 2009 wherein he checked the box indicating that he was appealing all the issues denied in the statement of the case and the supplemental statement of the case.  Moreover, the RO included those issues in a certification of appeal worksheet.  As the substantive appeal was accepted and as the RO included the issues in the appeal certification worksheet, the requirement that there be a timely substantive appeal is deemed waived with respect to the issues of entitlement to an evaluation in excess of 20 percent disabling for right knee osteoarthropathy and entitlement to an evaluation in excess of 40 percent disabling for right shoulder disorder.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

When the claim was originally reviewed by the Board in June 2010, the issues then on appeal were as follows:

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an evaluation in excess of 20 percent disabling for right knee osteoarthropathy.

3.  Entitlement to an evaluation in excess of 40 percent disabling for right shoulder impingement syndrome, status post acromioplasty, with arthritic changes on the underside of acromion (hereinafter right shoulder disorder).

In June 2010, the Board issued a Decision/Remand on the issues then before it.  More specifically, the Board granted entitlement to service connection for sleep apnea and denied the appellant's claim involving the right shoulder.  The third issue, that addressing the right knee, was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  The purpose of the remand was to obtain additional findings concerning the severity of the right knee disorder.  

The Board would note that during the course of this appeal, the appellant was initially represented by the Florida Department of Veterans Affairs.  A further review of the file indicates that the most recent VA Form 21-22 was accomplished in July 2010.  This power-of-attorney form appointed The American Legion as the appellant's representative for the purpose of this appeal.  To ensure that The American Legion was given an opportunity to review the claims folder and provide argument to the Board on behalf of the appellant, the Board forwarded the claim to The American Legion in the beginning of September 2011.  After reviewing the claim, The American Legion prepared an Informal Hearing Presentation and returned the claim to the Board requesting that the Board continue with the appeal review.  

In February 2010, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

The Veteran has filed a notice of disagreement in July 2010 concerning the assignment of a noncompensable evaluation for his sleep apnea.  The record shows that after the notice of disagreement was submitted, the disability evaluation was increased to 50 percent.  The effective date was determined to be November 8, 2006.  The RO did not assign a compensable evaluation prior to that date even though the appellant notified the RO that he was in disagreement with the noncompensable evaluation that was assigned when service connection was granted for sleep apnea.  The United States Court of Appeals for Veterans Claims has held that where the Board finds a notice of disagreement has been submitted from a matter that has not been addressed in a statement of the case, the issue should be remanded to the RO/AMC for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As of this date, and as noted below, the Veteran has not been sent a statement of the case with respect to this issue, and the remand action below addresses this item.

The appeal is once again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

As noted above, in June 2010, the Board issued a Decision/Remand with respect to three issues then currently on appeal.  When the Board sent the claim to the AMC, it requested that additional medical information and clarification be obtained.  An examination of the appellant's right knee was scheduled and performed in August 2010.  The examination report indicates that the appellant told the examiner that he had instability in the knee and that it "gave away" on occasion.  The appellant stated that to prevent further injury to the knee, he used a brace and occasionally a cane.  Nevertheless, a review of comments provided by the examiner fails to reveal a discussion behind the appellant's complaints of instability and laxity in the right knee.  While the examiner reported that he could not find an instability upon examination, he failed to further elaborate as to how he made that determination.  He also failed to provide any information with respect to the testing that was used in making said determination.  

The appellant should be afforded another contemporaneous and thorough VA examination in order to determine the current severity of the appellant's service-connected right knee disability, to include the effect of the disability on the appellant's functional capabilities.  See Littke v. Derwinski, 1 Vet. App. 90 (1991).  The Court has held that when the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007); also Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).

The Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998), violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Yet, in this instance, the Board believes, as detailed above, that the examination results are inadequate, and as such, the remand instructions given in the Board's Decision/Remand have not been complied therewith.  See Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), Stegall v. West, 11 Vet. App. 268 (1998), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hence, the claim should be returned so that another examination of the knee may be accomplished.  

Also, the most recent VA treatment records are dated in August 2010.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the AMC/RO should request VA (and private) medical records pertaining to the appellant that are dated from August 1, 2010, to the present.

Finally, as noted in the Introduction, the Veteran has expressed disagreement with the RO's June 2010 decision and sought a higher initial evaluation for sleep apnea, which is evaluated as noncompensable prior to November 8, 2006, and in excess of 50 percent thereafter.  As a timely notice of disagreement has been filed and the maximum schedular evaluation was not assigned from the effective date of service connection, the Board's jurisdiction has been triggered and this issue must be REMANDED so that a statement of the case on the underlying claim that adequately notifies the Veteran of the action necessary to perfect an appeal may be provided.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, the case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should provide to the appellant's accredited representative, The American Legion, copies of VA letters and notices, provided to the appellant but not to The Legion, that were issued after the Legion's appointment in July 2010, to include a copy of the April 2011 supplemental statement of the case.  

2.  The AMC/RO should issue a statement of the case as to the issue of entitlement to a higher initial evaluation for sleep apnea, which is evaluated as noncompensable prior to November 8, 2006, and in excess of 50 percent thereafter.  The Veteran should be apprised of his right to submit a substantive appeal and to have his claim reviewed by the Board.  The AMC/RO should allow the Veteran and his accredited representative (The American Legion) the requisite period of time for a response.  If a timely substantive appeal is filed with respect to this issue, the case must be returned to the Board for further appellate consideration of this issue.

3.  The RO/AMC should contact the appellant and ask that he identify any additional relevant medical treatment for his right knee disability, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If any records are unavailable, the appellant and his representative should be so notified in writing so that the appellant may have the opportunity to submit those documents on his behalf.  See 38 C.F.R. § 3.159(e) (2011).

4.  The RO/AMC should obtain VA medical records pertaining to the Veteran that date from August 1, 2010.  

5.  After steps three and four are complete, the appellant once again should be afforded a VA examination of the right knee to determine the current nature and extent of the service-connected disability.  The examiner should be informed that service connection has been previously granted for a right knee disability.  It is requested that the examiner identify what symptoms the appellant currently manifests, or has manifested in the recent past, that are attributable to his service-connected right knee disability.  The examiner should further discuss whether the appellant now suffers from degenerative joint disease of the right knee, and if so, whether such a condition has been confirmed by x-ray films.  

Readings should be obtained concerning the appellant's range of motion, and any limitation of function of the right knee affected by limitation of motion.  Additionally, the examiner should be requested to determine whether the right knee exhibits weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  [DeLuca v. Brown, 8 Vet. App. 202 (1995).]  The examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.

The examiner should also address whether the Veteran has recurrent subluxation or lateral instability and, if so, the severity thereof (i.e., slight, moderate or severe).  If lateral instability is not found, the examiner should indicate what testing was accomplished in connection with that finding. 

6.  The AMC/RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action. 
38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).

7.  Thereafter, the AMC/RO should readjudicate the issue on appeal.  It is requested that the AMC/RO consider whether separate ratings for a right knee disorder and arthritis of the right knee may be assigned.  If the benefits sought on appeal remain denied, the appellant and his accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

